Citation Nr: 0105487	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-18 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right ankle.

3.  Entitlement to a compensable evaluation for degenerative 
joint disease of the thoracic spine.

4.  Whether the veteran has submitted a timely appeal of the 
denial of entitlement to an evaluation in excess of 30 
percent for major depression.

5.  Whether the veteran has submitted a timely appeal of 
entitlement to a compensable evaluation for the residuals of 
a fracture of the right great toe.

6.  Whether the veteran has submitted a timely appeal of 
entitlement to a compensable evaluation for the post-
operative residuals of a fasciotomy of the left lateral leg.

7.  Whether the veteran has submitted a timely appeal of 
entitlement to a compensable evaluation for a right 
spermatocele.

8.  Whether the veteran has submitted a timely appeal of 
entitlement to a compensable evaluation for the residuals of 
a fracture to the right index finger. 

9.  Entitlement to service connection for a colon disability, 
including as due to an undiagnosed illness. 

10. Entitlement to service connection for a hiatal hernia, 
including as due to an undiagnosed illness.

11. Entitlement to service connection for a skin growth on 
the back, including as due to an undiagnosed illness. 

12. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veteran's 
Affairs (VA).  

Entitlement to service connection for major depression, 
degenerative joint disease of the right great toe, the post-
operative residuals of a fasciotomy of the left lateral leg, 
a right spermatocele, and the residuals of a fracture of the 
right index finger was established in a March 1993 rating 
decision.  The veteran was notified of this decision in April 
1993, and he submitted a notice of disagreement with the 
evaluations of these disabilities in November 1993.  A 
statement of the case was mailed to the veteran in May 1995.  
The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 1996.  Therefore, although 
these issues were not included among those on the 
certification of appeal, they must be addressed by the Board.  
However, the veteran was notified by a November 2000 letter 
that the Board intended to address the issue of the 
timeliness of his appeal of these claims.  The letter 
indicated that he and his representative would be provided 
with 60 days in which to submit any additional evidence or 
argument.  The veteran replied in January 2001 that he had no 
further argument or evidence to present and that he did not 
desire a hearing.  Therefore, the Board will proceed with 
consideration of these issues as stated on the first page of 
this decision. 

Entitlement to service connection for a right knee 
disability, a colon disability, and a hiatal hernia was 
denied in a June 1995 rating decision.  The veteran was 
notified of this decision in June 1995.  He submitted a 
notice of disagreement in January 1996, and after the 
issuance of a statement of the case in February 1996, the 
veteran submitted his substantive appeal in May 1996.  
Therefore, these issues are before the Board.  

The veteran's claims for entitlement to increased evaluations 
for degenerative joint disease of the cervical spine, 
thoracic spine, and right ankle disability were denied in a 
February 1998 rating decision.  The issues of entitlement to 
service connection for a colon disability, a hiatal hernia, 
and a skin growth on the back due to an undiagnosed illness 
were also denied, as was the issue of entitlement to a 
bilateral factor of greater than 2.8 percent.  The veteran 
was notified of this decision in February 1998.  He submitted 
a notice of disagreement with all issues in December 1998.  
The statement of the case was issued in June 1999.  The 
veteran submitted a substantive appeal addressing all the 
issues except entitlement to a bilateral factor of greater 
than 2.8 percent in June 1999.  Therefore, the issues of 
entitlement to increased evaluations for degenerative joint 
disease of the cervical spine, thoracic spine, and a right 
ankle disability, and entitlement to service connection for a 
colon disability, a hiatal hernia, and a skin growth on the 
back due to an undiagnosed illness are before the board on 
appeal.  

The Board notes that while the veteran's claims of 
entitlement to service connection for a colon disability and 
a hiatal hernia have been developed for both service 
connection on a direct basis, and for service connection due 
to an undiagnosed illness, in actuality these involve 
different contentions regarding the same claims.  Therefore, 
the issues of entitlement to service connection for a colon 
disability both on a direct basis and due to an undiagnosed 
illness, and the issues of entitlement to service connection 
for a hiatal hernia both on a direct basis and due to an 
undiagnosed illness will both be treated as single issues, as 
stated on the first page of this decision.  

The Board notes that the evaluation for the veteran's major 
depression was increased to 30 percent in a May 1999 rating 
decision promulgated during the course of this appeal.  
Similarly, the evaluations for the veteran's degenerative 
joint disease of the cervical spine and degenerative joint 
disease of the right ankle were each increased to 10 percent 
in a January 2000 rating decision.  The veteran has not 
indicated that he is satisfied with these evaluations.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
these issues must be addressed by the Board. 

The issues of entitlement to service connection for a colon 
disability, including as due to an undiagnosed illness, 
entitlement to service connection for a hiatal hernia, 
including as due to an undiagnosed illness, entitlement to 
service connection for a skin growth on the back, including 
as due to an undiagnosed illness, and entitlement to service 
connection for a right knee disability will be addressed in 
the remand section at the end of this decision.  The issues 
of entitlement to increased evaluations for the veteran's 
cervical spine disability, thoracic spine disability, and 
right ankle disability will also be addressed in the remand 
section at the end of this decision.  


FINDINGS OF FACT

1.  The veteran did not submit a substantive appeal for the 
issue of entitlement to an increased evaluation for major 
depression within one year of the April 13, 1993, notice of 
the original decision, or within 60 days after the date of 
the May 31, 1995, statement of the case. 

2.  The veteran did not submit a substantive appeal for the 
issue of entitlement to an increased evaluation for the 
residuals of a fracture of the right great toe within one 
year of the April 13, 1993, notice of the original decision, 
or within 60 days after the date of the May 31, 1995, 
statement of the case. 

3.  The veteran did not submit a substantive appeal for the 
issue of entitlement to an increased evaluation for post-
operative residuals of a fasciotomy of the left lateral leg 
within one year of the April 13, 1993, notice of the original 
decision, or within 60 days after the date of the May 31, 
1995, statement of the case. 

4.  The veteran did not submit a substantive appeal for the 
issue of entitlement to an increased evaluation for a right 
spermatocele within one year of the April 13, 1993, notice of 
the original decision, or within 60 days after the date of 
the May 31, 1995, statement of the case. 

5.  The veteran did not submit a substantive appeal for the 
issue of entitlement to an increased evaluation for the 
residuals of a fracture of the right index finger within one 
year of the April 13, 1993, notice of the original decision, 
or within 60 days after the date of the May 31, 1995, 
statement of the case. 


CONCLUSIONS OF LAW

1.   The veteran has not submitted a timely appeal for the 
issue of entitlement to an increased evaluation for major 
depression.  38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2000).

2.  The veteran has not submitted a timely appeal for the 
issue of entitlement to an increased evaluation for the 
residuals of a fracture of the right great toe.  38 C.F.R. §§ 
20.200, 20.201, 20.302(b) (2000).

3.  The veteran has not submitted a timely appeal for the 
issue of entitlement to an increased evaluation for the post-
operative residuals of a fasciotomy of the left lateral leg.  
38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2000).

4.  The veteran has not submitted a timely appeal for the 
issue of entitlement to an increased evaluation for a right 
spermatocele.  38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2000).

5.  The veteran has not submitted a timely appeal for the 
issue of entitlement to an increased evaluation for the 
residuals of a fracture of the right index finger.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(b) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
evaluation for his service connected major depression, 
residuals of a fracture of the right great toe, residuals of 
a fasciotomy of the left leg, right spermatocele, and right 
index finger.  He believes that these issues should be 
included in his current appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  If the statement of 
the case and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).

Entitlement to service connection for major depression, the 
residuals of a fracture of the right great toe, the residuals 
of a fasciotomy of the left lateral leg, a right 
spermatocele, and the residuals of a fracture of the right 
index finger was established in a March 1993 rating decision.  
A zero percent evaluation was assigned for each of these 
disabilities.  The veteran was notified of this decision in 
an April 13, 1993 letter.  His notice of disagreement with 
the evaluations of these disabilities was dated August 27, 
1993, but not received until November 18, 1993.  A statement 
of the case with a cover letter was mailed to the veteran on 
May 31, 1995.  The cover letter notified the veteran that he 
had 60 days in which to submit his VA Form 9, Appeal to the 
Board of Veterans' Appeals.  It further informed him who he 
should contact if he felt he needed more time to submit his 
substantive appeal.  The veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, was not received until January 
31, 1996.  This was more than one year after the April 13, 
1993, notice of the original decision, and more than 60 days 
after the date of the May 31, 1995, Statement of the Case.  A 
review of the claims folder is negative for either a request 
for additional time in which to submit a substantive appeal, 
or for any other written communication from the veteran that 
may be interpreted as a substantive appeal of these issues.  
Therefore, the issues of an increased evaluation for his 
service connected major depression, residuals of a fracture 
of the right great toe, residuals of a fasciotomy of the left 
leg, right spermatocele, and right index finger are not 
before the Board. 38 C.F.R. §§ 20.200, 20.201, 20.302(b) 
(1999).  Accordingly, the Board does not have jurisdiction to 
review these appeals, and they are dismissed. 


ORDER

The veteran's claim for entitlement to an evaluation in 
excess of 30 percent for major depression is dismissed. 

The veteran's claim for entitlement to a compensable 
evaluation for the residuals of a fracture of the right great 
toe is dismissed. 

The veteran's claim for entitlement to a compensable 
evaluation for the post-operative residuals of a fasciotomy 
of the left lateral leg is dismissed. 

The veteran's claim for entitlement to a compensable 
evaluation for a right spermatocele is dismissed. 

The veteran's claim for entitlement to a compensable 
evaluation for the residuals of a fracture to the right index 
finger is dismissed. 


REMAND

The Board notes that the veteran's claims for entitlement to 
service connection for a colon disability, including as due 
to an undiagnosed illness, entitlement to service connection 
for a hiatal hernia, including as due to an undiagnosed 
illness, entitlement to service connection for a skin growth 
on the back, including as due to an undiagnosed illness, and 
entitlement to service connection for a right knee disability 
were all denied by the RO on the basis that the veteran had 
not submitted evidence of a well grounded claim.  However, 
the Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required for the 
issues of service connection.  

The veteran also contends that the evaluations for his 
service connected cervical spine disability, thoracic spine 
disability, and right ankle disability are inadequate.  He 
argues that he has continuous pain in each of these joints, 
and that this pain is debilitating.  

A review of the record indicates that the veteran was most 
recently afforded a VA examination of his joints nearly three 
years ago in March 1998.  This examination noted the range of 
motion of the cervical spine and the right ankle, but did not 
discuss the range of motion of the thoracic spine.  
Furthermore, while the veteran was noted to complain of pain 
with weakness throughout his body, there is no indication as 
to whether or not these complaints were supported by 
objective findings.  At this juncture, the Board notes that a 
VA examiner in June 1997 was unable to find any abnormalities 
to support the veteran's complaints of pain.  Also, the March 
1998 examination does not contain a discussion as to the 
additional degree of disability of the cervical spine, 
thoracic spine, and right ankle that might result from pain, 
weakness, excess fatigability, and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 321 (1995).  Therefore, the 
Board finds that the veteran should be scheduled for an 
additional VA examination of the joints.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
colon disability, hiatal hernia, skin 
growth on the back, and right knee 
disability, and for his service connected 
cervical spine disability, thoracic spine 
disability, and right ankle disability 
since 1998.  After securing the necessary 
release, the RO should obtain any 
relevant records that have not previously 
been obtained, and associate them with 
the claims folder.  

2.  The veteran should be afforded a VA 
examination of his joints to determine 
the current severity of his service 
connected disabilities of the right 
ankle, cervical spine, and thoracic 
spine.  All indicated tests and studies 
should be conducted.  The range of motion 
for the cervical spine, thoracic spine, 
and right ankle should be noted in 
degrees.  The normal range of motion for 
the cervical spine and thoracic spine 
should be included in the examination 
report.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected disabilities.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  This 
should include affording the veteran any 
new VA medical examinations which might be 
deemed necessary in conjunction with the 
veteran's claims for service connection 
for a colon disability, hiatal hernia, 
skin growth on the back, and right knee 
disability, after the receipt of the 
medical records requested above.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals
	



 



